DETAILED ACTION
This action is responsive to the following communication:  RCE filed 04/27/2021. This action is made final.
Claims 1-2, 4, 6-15 are pending in the case.  Claim 1 is an independent claim.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/21 has been entered.


Allowable Subject Matter
Claims 4, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIKUCHI et al (U.S. Patent Application Publication 2010/0083167 hereinafter Kikuchi) in view of Chambers et al (US Patent Application Publication 2005/0134578 A1 hereinafter Chambers)
With regard to claim 1, Kikuchi teaches a control method of a touch display apparatus, applicable to a probe station, and the method comprises: 
displaying a first window and a second window on a touch display apparatus <fig 8 items 107a, 107b show two windows>;

Kikuchi does not appear to explicitly disclose remaining limitations of this claim. 
In the same field of endeavor, Chambers teaches wherein the operation interface comprises an image of a visual scroll wheel, the image of the visual scroll wheel has a rectangular outline, a touch instruction can be generated through sliding along a long side of the image of the scroll wheel < scroll wheel can be rectangular and touch instructions along the long side of the rectangle para 0033, figs 10 and 11>;
detecting the touch instruction generated on the operation interface, wherein the movable element performs linear displacement according to the touch instruction <item can be moved according to touch with a defined velocity to cause linear movement para 0033>, wherein the movable element is selected from one of a chuck stage, a camera stage and a positioner <para 0033, movement can be performed by the scrolling wheel such as scrolling, moving content and a positioner can be interpreted as any object that has a movable element to perform movement>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kikuchi, Chambers before him/her before the effective filing date of the claimed invention, to modify the teachings of Kikuchi to include the teachings of Chambers, in order to obtain limitations taught by 
With regard to claim 10, this claim depends upon claim 1, which is rejected above. In addition, Kikochi teaches, wherein the operation interface comprises an image of a visual rotating wheel, the visual rotating wheel has a circular outline and a rotating key located within the range of the circular outline, and touch and press and rotation are performed on the rotating key to change a displacement direction of the movable element <scroll wheel has a circular outline and rotation is performed according to direction and with corresponding distance para 0051-0053>. 
With regard to claim 14, this claim depends upon claim 1, which is rejected above. In addition, Kikochi teaches the control method of a touch display apparatus, wherein the probe station further includes a casing, the movable element is disposed inside of the casing, the touch display apparatus is disposed outside of the casing <fig 9 para 0078, 0078 see also fig 2 para 0033>.

Claim 2 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Kikuchi in view of Chambers in view of Anzures et al (US Patent Application Publication 2011/0163972 hereinafter Anzures)
With regard to claim 2, this claim depends upon claim 1, which is rejected above. Kikuchi, Chambers do not appear to explicitly disclose limitations of this claim.

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kikuchi, Chambers, Anzures before him/her before the effective filing date of the claimed invention, to modify the teachings of Kikuchi, Chambers to include the teachings of Anzures, in order to obtain limitations taught by Anzures.  One would have been motivated to make such a combination because it provides an effective way to expand a window to see bigger display. 

Claims 6-7, 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kikuchi in view of Chambers in view of Howard et al (US Patent Application Publication 2011/0285636 A1 hereinafter Howard)
With regard to claim 6, this claim depends upon claim 1, which is rejected above.  Kikochi does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Howard teaches wherein the operation interface comprises an image of a visual joystick <virtual joystick can be use displayed para 0043>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kikochi, Chambers, Howard before him/her before the effective filing date of the claimed invention, to modify the teachings 
With regard to claim 7, this claim depends upon claim 6, which is rejected above. 
In addition,  Howard teaches wherein the image of the visual joystick further comprising a touch joystick region <fig 2 item 102 para 0050>, an instruction generation region, and an instruction boundary, wherein the instruction boundary and the outline of the touch joystick region form a concentric circle <fig 5, para 0049-0050>, the range between the outline of the touch joystick region and the instruction boundary is the instruction generation region, and the touch instruction can be generated when contact with the touch joystick region is kept and the touch joystick region is dragged to the instruction generation region <fig 7 para 0055, touch and drag>. 
With regard to claim 11, this claim depends upon claim 1, which is rejected above. In addition, Kikochi teaches wherein the operation interface comprises an image of a visual scroll wheel < fig 8 item 7b> and Kikochi, Chambers do not appear to explicitly disclose an image of a visual joystick. 
In the same field of endeavor, Howard teaches an image of a visual joystick <virtual joystick can be use displayed para 0043>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kikochi, Chambers, Howard before 
With regard to claim 12, this claim depends upon claim 1, which is rejected above. Kikuchi does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor. Howard teaches wherein a manner of generating the touch instruction on the operation interface is tap, sliding, or multi-touch <multi-touch operation can be performed para 0066>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kikochi, Howard before him/her before the effective filing date of the claimed invention, to modify the teachings of Kikochi to include the teachings of Howard, in order to obtain limitations taught by Howard.  One would have been motivated to make such a combination because it enables commonly used operations using a touch interface.
With regard to claim 13, this claim depends upon claim 1, which is rejected above. Kikochi, Chambers do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Howard teaches wherein the touch display apparatus further displays a third window, and the third window displays movement information of the movable element <movement of the joy stick can be displayed in a window see fig 3, 19 para 0085>. 
 it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kikochi, Chambers, Howard before him/her before the effective filing date of the claimed invention, to modify the teachings of Kikochi, Chambers to include the teachings of Howard, in order to obtain limitations taught by Howard.  One would have been motivated to make such a combination because it enables commonly used operations using a touch interface.

Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kikuchi in view of Chambers in view of Christie et al (US Patent Application Publication 2008/0165255 A1 hereinafter Christie)

With regard to claim 8, this claim depends upon claim 6, which is rejected above. Kikochi, Chambers do not appear to explicitly disclose limitations of this claim. 
In the same field of endeavor, Christie teaches wherein the instruction generation region further comprises a plurality of first segment control regions, the plurality of first segment control regions further separately comprises a plurality of second segment control regions, and the plurality of first segment control regions and the plurality of second segment control regions can respectively generate different touch instructions <concentric circles can be formed based upon touch instructions para 0061-0062>.
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kikochi, Chambers, Christie before him/her before the effective filing date of the claimed invention, to modify the teachings 
With regard to claim 9, this claim depends upon claim 8, which is rejected above. In addition, Kikochi teaches, wherein the touch instructions respectively generated in the plurality of first segment control regions can control the movable element to move at different moving speeds, and the touch instructions respectively generated in the plurality of second segment control regions can control the movable element to be displaced toward different displacement directions <distance, direction and speed can be controlled para 0051-0052>. 
Response to Arguments
Applicant's arguments filed on April 27, 2021 have been fully considered but are not persuasive.
Applicant argues on page 9 of Remarks that element “content display area 12” of chambers cannot be equivalent to the claimed “movable element (selected from one of a chuck stage, a camera stage and a positioner) of amended claim. Examiner respectfully disagreed. Examiner did not cite the display area of chambers to recite the amended claim. Examiner has provided the appropriate explanation in the rejection above for the amended claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142